                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           SAN JOSE DIVISION

                                   7

                                   8     SCOTT JOHNSON,                                      Case No.18-cv-05881-VKD
                                                          Plaintiff,
                                   9
                                                                                             ORDER GRANTING IN PART AND
                                                    v.                                       DENYING IN PART STIPULATION TO
                                  10
                                                                                             SET ASIDE DEFAULT AND FILE
                                  11     GOLD TOUCH INVESTMENT SPE, LLC,                     ANSWER
                                         et al.,
                                  12                                                         Re: Dkt. No. 22
Northern District of California




                                                          Defendants.
 United States District Court




                                  13

                                  14             Plaintiff Scott Johnson filed the present action on September 25, 2018. Dkt. No. 1.

                                  15   Defendant Gold Touch Investment SPE, LLC (“Gold Touch”) answered the complaint on

                                  16   November 19, 2018. Dkt. No. 12. Mr. Johnson subsequently moved for and the Clerk of the

                                  17   Court entered default as to defendant Marina Auto Corporation (“Marina Auto”). Dkt. Nos. 16,

                                  18   17.

                                  19             In response to the Court’s Order to Show Cause issued on February 22, 2019, Mr. Johnson

                                  20   represented that counsel for Gold Touch also represents Marina Auto and that the parties were

                                  21   working together to set aside the default against Marina Auto. Dkt. No. 19. In light of that

                                  22   information, the Court issued a scheduling order requiring, among other deadlines, Marina Auto to

                                  23   file a motion to set aside default by March 13, 2019, the parties to conduct the joint site inspection

                                  24   by March 29, 2019, and Mr. Johnson to file a notice of need for mediation by April 28, 2019. Dkt.

                                  25   No. 20.

                                  26             Marina Auto did not file a motion to set aside default by the March 13 deadline. Instead,

                                  27   on March 29, 2019, the parties filed a stipulated request to set aside default and to set the deadline

                                  28   for Mr. Johnson’s notice of need for mediation for 42 days from the date of the stipulation. Dkt.
                                   1   No. 23. For good cause shown, the Court grants the parties’ request to set aside the entry of

                                   2   default as to Marina Auto pursuant to Federal Rule of Civil Procedure 55(c).

                                   3             However, the parties have not shown good cause for extending the deadline for filing the

                                   4   notice of need for mediation, particularly in view of their representation that they conducted the

                                   5   joint site inspection on March 14, 2019. Dkt. No. 23 at 2. Under General Order 56, the normal

                                   6   deadline for filing a notice of need for mediation would have been April 25, 2019—a deadline the

                                   7   Court has already extended to April 28, 2019. Dkt. No. 5 at 2 (setting deadline for notice of need

                                   8   for mediation 42 days after date of joint site inspection) with Dkt. No. 20 at 2. The Court

                                   9   therefore denies the parties’ request for an extension.

                                  10             All deadlines in the Court’s February 27, 2019 scheduling order (Dkt. No. 20) remain in

                                  11   effect.

                                  12             IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: March 29, 2019

                                  14

                                  15
                                                                                                    VIRGINIA K. DEMARCHI
                                  16                                                                United States Magistrate Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
